370 So. 2d 761 (1979)
In re Patricia Eileen Wade CARROLL
v.
STATE.
Ex parte Patricia Eileen Carroll.
78-319.
Supreme Court of Alabama.
April 27, 1979.
Randolph P. Reaves, Montgomery, for petitioner.
No brief for the State, respondent.
PER CURIAM.
By denying this petition we do not wish to be understood as agreeing with the rationale advanced by the Court of Criminal Appeals in its opinion. See: McElroy, Law of Evidence in Alabama, Vol. 2, § 200.13(5) (2d Ed.1962).
WRIT DENIED.
TORBERT, C. J., and MADDOX, JONES, SHORES and BEATTY, JJ., concur.